Title: To Alexander Hamilton from William Gordon, 25 August 1779
From: Gordon, William
To: Hamilton, Alexander


Jamaica Plain [Massachusetts] Aut. 25. 1779
Sir
Upon my return home from a visit on the monday evening I received yours without a date.
However common the principle may be, on which you urge me. to an immediate direct & explicit answer, as tho’ the least hesitation or reserve might give room for conjectures, which it can be neither your wish nor mine to excite—it is certainly a false one.
In many cases a gentleman may receive information from persons of indisputable character, which it may be highly proper for him to communicate, without discovering the informer; & I am convinced you will think with me, when you have been more conversant with the world, & read mankind more. Neither will such gentleman, who conscious of his own integrity, & of established character regard the conjectures of those who are almost or altogether strangers to him.
I do not mean by advancing these sentiments to refuse you my aid in detecting the inventor of a calumny.
Mr Dana mentions his having the declaration alluded to in his letter from me. He communicated to me Col Brooks’s letter to you & yours to himself, & the substance of what he intended to write. I objected to nothing regarding myself, excepting its being said public coffee house, in which I supposed him mistaken. I understood it was a public house, but rather thought it was not the coffee house. That excepted, & the sentiment was as he hath represented, whether the words were identically the same or not. I am glad to find by what you have wrote, that you have lost all remembrance of it; as it serves to shew, that it was the effect of a sudden transport, & not of a depraved judgment. You will infer from hence, that I suppose the sentiment to have been spoken. I do: upon the belief that my informer was a person of veracity, [and] could not be mistaken. The reasons are these—his general character, & his declaring that it was uttered in his hearing. I saw him in his way from Philadelphia. He left the city sometime after the inhabitants had been inflamed & divided by Mr Dean’s imprudent address—in which he promised us great discoveries, tho’ he hath made none; & by which he raised a jealousy of Congress, & put many upon clamouring against them. In this crisis, & I conjecture thro’ conversation leading to it, you was betrayed into a speech tantamount to the representation made me. You was not the only one that spake unguardedly at this season. Persons of equal or even superior rank are known to have done it; & many in the military department having been sour’d by the hardships they had undergone, & an apprehended neglect of their grievances & on the part of Congress backwardness to redress them, seemingly took a part with Mr Dean: & the unguarded expressions that fell from them then & afterwards proved alarming to weak but good minds. I was much hurt in my own feelings, because of the wrong, I am convinced, it led some to do his Excellency, in fearing that such sentiments were dropt in his presence, without meeting with a proper check.
My informer told me, that he took notice to you of the accountableness of such like expressions, with which you was rather displeased; but that he insisted further upon it, & that there it ended. I should infer from the representation given me that there were others in company. I have not mentioned his name; but if you cannot possibly recollect, having said anything like what he reported, continue to view it as a calumny, & insist upon knowing him, I do not imagine he would object to it; but whether he doth or not, shall mention him upon your assuring me upon your honour, that you will neither give nor accept, cause to be given nor accepted a challenge upon the occasion, nor engage in any rencounter that may produce a duel—for tho’ duels do not in general produce more than the honorable settlement of a dispute, yet they may be the unhappy cause of the public’s losing good & useful members; & upon the principles of religion I am totally averse to them. You must further assure me that you will admit of the matter’s being thoroughly examined into by Congress, or individuals of the first character.
The oversights of individuals too often raise prejudices against a whole body. It is common, & yet commonly condemned. I am convinced, that notwithstanding the natural tendency of martial manners, there are as good citizens in the military line as out of it; & I hope that the event will ever shew, that by far the majority of our officers love the liberties of citizens more than any earthly command whatsoever.
I as earnestly wish, that the citizens of the United States may do justice to the army, & their own engagements by keeping up to the spirit of them, wherein it is possible, that so our brave ⟨troops⟩ may not have any just cause of complaint, when affairs are brought to a settlement.
Sir your most obedient   humble servant
William Gordon
